Citation Nr: 1500539	
Decision Date: 01/07/15    Archive Date: 01/13/15

DOCKET NO.  12-19 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for degenerative disc disease of the lumbar spine with limitation of motion.

2.  Entitlement to service connection for a right leg disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. R. Harrigan Smith, Counsel




INTRODUCTION

The Veteran served on active duty from September 1971 to March 1973.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an February 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which denied a disability rating in excess of 20 percent for degenerative disc disease of the lumbar spine with limitation of motion and entitlement to service connection for a right leg disorder.  

The Veteran's Virtual VA and VBMS files were reviewed in connection with this decision.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran was most recently provided with a VA examination to determine the current severity of his service-connected back disability in February 2011.  In his substantive appeal, the Veteran has contended that his back disability has worsened.  Given this assertion and the fact that it has been over three years since the Veteran's previous VA examination for his service-connected lumbar spine disability, the Board finds that a remand is necessary so that a new examination may be scheduled.  Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (2012); 38 C.F.R. §§ 3.327(a) (2014).

In addition, the most recent treatment records in the claims file are from October 2008.  At that time, it was noted that the Veteran was taking prescription pain medication, and the Veteran was advised to pursue physical therapy to treat his back disability.  At his VA examination in 2011, the Veteran indicated that he had undergone physical therapy.  It is unclear whether this was through VA or a private provider.  Where VA has constructive and actual knowledge of the availability of pertinent reports in the possession of the VA, an attempt to obtain those reports must be made.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  VA has a duty to obtain records of treatment reported by a private physician.  Massey v. Brown, 7 Vet. App. 204 (1994).  On remand, these records should be obtained and associated with the record.

Accordingly, the case is REMANDED for the following action:

1.  Take the necessary steps to obtain all VA and private medical records since October 2008 pertaining to treatment of the Veteran's back and right leg disabilities in accordance with 38 C.F.R. § 3.159.  If additional information and/or authorization is needed to complete this request, the Veteran should be so advised of the specific information needed as well as any necessary medical releases.

2.  The Veteran should be afforded an examination to determine the current level of impairment due to the service-connected degenerative disc disease of the lumbar spine with limitation of motion.

The claims folder must be made available to and reviewed by the examiner and this should be noted.

Range of motion of the lumbar spine should be reported in degrees. The examiner should determine whether the lumbar spine disability is manifested by weakened movement, excess fatigability, incoordination, flare-ups or pain.

These determinations should be expressed in terms of the degree of additional range-of-motion loss due to weakened movement, excess fatigability, incoordination, pain, or flare-ups.

The examiner should also make a determination as to whether the functional impairment based on all of these symptoms approximates favorable ankylosis of the entire thoracolumbar spine.

The examiner must address whether the Veteran has had incapacitating episodes, defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician, and if so, how often in a typical twelve month period.

The examiner must also determine whether the Veteran has neurological abnormalities, particularly in the right lower extremity, in relation to his service-connected lumbar spine disability.

The examiner is advised that the Veteran is competent to report symptoms, and that the Veteran's reports must be considered in formulating the opinion.

Reasons should be given for all opinions.

3.  If any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case. Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




